Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claimed invention (claims 1, 11) is directed to a method and an apparatus for extracting a plurality of sentences from a textual document by a natural language processing (NLP) based feature extractor; generating a word vector set with respect to each of the sentences by a processor; using the word vector set with respect to each of the sentences to generate a n-grams vector set and a phrase-n vector set with respect to each of the sentences by the processor, wherein n is a positive integer greater than 1; computing a word score representing similarity between the word vector sets, a n-grams score representing similarity between the n-grams vector sets, and a phrase-n score representing similarity between the phrase-n vector sets by the 
Under the 35 U.S.C. 101 new guidelines, the claims fall within the “Mental Processes” grouping of abstract ideas.  The claimed steps could be performed in the mind of a human, with no need for a machine. The whole process could be done by a human extracting a plurality of sentences from a textual document; generating a word vector set with respect to each of the sentences; using the word vector set with respect to each of the sentences to generate a n-grams vector set and a phrase-n vector set with respect to each of the sentences; computing a word score representing similarity between the word vector sets, a n-grams score representing similarity between the n-grams vector sets, and a phrase-n score representing similarity between the phrase-n vector sets; combining the word score, the n-grams score, and the phrase-n score to compute an edge score representing similarity between the two sentences; computing a ranking of importance on the sentences using the edge scores of the sentences; and generating a summary of the document using a pre-defined number of top importance-ranking sentences.  More, the claims do not recite additional elements that integrate the judicial exception to a practical application, and amounts to significantly more than the judicial exception.  The recitation of a processor is considered as a generic computer structure that serves to perform generic computer functions that are well understood.  Accordingly, the pending claims are directed to a non-statutory subject matter.
The dependent claims further describe the generated word vector (claims 2-5, 13-16); using a mathematical equation to derive the edge score (claim 6, 17); generating a first and 
Prior art
The prior art does not teach a method and apparatus for summarizing text with sentence extraction by computing a word score representing similarity between the word vector sets, a n-grams score representing similarity between the n-grams vector sets, and a phrase-n score representing similarity between the phrase-n vector sets by the processor; combining the word score, the n-grams score, and the phrase-n score to compute an edge score representing similarity between the two sentences by the processor; computing a ranking of importance on the sentences using the edge scores of the sentences; and generating a summary of the document using a pre-defined number of top importance-ranking sentences.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/Primary Examiner, Art Unit 2659